Title: To Thomas Jefferson from Benjamin Harrison, 14 May 1784
From: Harrison, Benjamin
To: Jefferson, Thomas



Sir
Council Chamber May 14. 1784.

In your last letter you gave me reason to expect that the recommendations of Congress to the States to vest them with powers in certain cases &c. would be forwarded to me by your President. As he has omitted it I beg the favor of you to send it by the next post.
It gives me very great pleasure to hear from Mr. Short that you are appointed one of the Commissioners to settle Our Commercial treaties. I have long thought it not only necessary but really incumbent on Congress to send some person of abilities from the Southern States on that important business, and I am happy to find they have now done it, and that they have made so judicious a choice. I very sincerely wish you success and the enjoyment of every felicity.
A sufficient number of members met on Wednesday last to constitute a house. The great questions that will be before them are not yet entered on, so that I can give you no information as to the temper they are in, or what will be the probable result of their deliberations. As the Subjects open I shall give you my opinion. In the interim I am &c.,

B. H.

